
	

114 HR 4942 IH: Delivering Elderly Lunches and Increasing Volunteer Engagement and Reimbursements Act of 2016
U.S. House of Representatives
2016-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4942
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2016
			Mr. Barton (for himself and Mr. Lewis) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase the standard charitable mileage rate for
			 delivery of meals to elderly, disabled, frail and at risk individuals.
	
	
 1.Short titleThis Act may be cited as the Delivering Elderly Lunches and Increasing Volunteer Engagement and Reimbursements Act of 2016 or the DELIVER Act of 2016. 2.Increase in standard mileage rate for delivery of meals to elderly, disabled, frail and at risk individuals (a)In generalSubsection (i) of section 170 of the Internal Revenue Code of 1986 (relating to standard mileage rate for use of passenger automobile) is amended by inserting (standard business mileage rate per mile in the case of the delivery of meals to homebound individuals who are elderly, disabled, frail or at risk) before the period at the end.
 (b)Effective dateThe amendment made by subsection (a) shall apply to miles driven on or after the date of the enactment of this Act.
			
